Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 1 of 25




                     EXHIBIT 4
   Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 2 of 25




                            TAB G-5

FEMA Telework Manual 123-9-1, dated January 9,
                  2013




                                                                  Tab G-5
                                                               Page 1 of 24
            Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 3 of 25




                                 FEMA MANUAL 123-9-1
                                     TELEWORK
                                APPROVAL DATE: 1/9/2013
                                                                            ~, C'b
                                                            ·~\~\~ l L B ~




                              DEPARTMENT OF HOMELAND SECURITY

                               Federal Emergency Management Agen cy

                           OFFICE OF THE CHIEF HUMAN CAPITAL OFFICER




         ey J. olcman                                    David M. Robinson
    A ell , hief Component Human Capital                 Associate Administrator
    Officer                                              Mission Support Bureau
.
J
    Mission Support.Bureau

    Date:   / / if / ·.3
                                                         Date:     1fap
                                                                   I
             I

                                                                                      Tab G-5
                                                                                   Page 2 of 24
            Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 4 of 25




                                            Foreword

This Manual provides guidance and policy direction for the administration, implementation, and
oversight of the Federal Emergency. Management Agency's (FEMA) Telework Program. FEMA
considers telecommuting to be a viable alternative work arrangement in cases where individual, job,
and supervisor characteristics are best suited to such an arrangement. Teleworking allows an
employee to work at home or other approved alternative work locations during regular working
hours. Teleworking is a voluntary work alternative that may be appropriate for some employees and
some jobs: It is not an entitlement and in no way changes the terms and conditions of employment with
the Agency.




                                            2
                                                                                        Tab G-5
                                                                                     Page 3 of 24
                   Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 5 of 25




                                                                  Table of Contents·

Foreword .................................................................................................... :....................................................2
CHAPTER 1: GENERAL INFORMATION .....................................................................................................4
1-1 . Purpose ...................................................... .. ..... ............................................................................4
1-2. Applicability and Scope ................................................ :................................................. ................4
1-3. Supersession ............................................... ............................ ........ ............................................ ..4
1-4. Authorities/ References ........................... ...................................-....................................................4
1-5. Policy ............................................................... ............................ ...................................................5
1-6. Definitions .... ..... .................. ............................ ...... ....... ....... ... ..... .... .......... .......... ....... 7
1-7. Responsibilities .......................................................... ................................................................ 1O
1-8. Reporting Requirement ............................................ .............. ...... .......... ............................ .. ... 14
1-9. Forms Prescribed ........ .. ............... ............ ......... ...... .... .....: ........ .... .... ...... ............. .. .. ..... 14
1-10. Questions ............................................................................... :.................................................. 14
CHAPTER 2: PROCEDURES ..................................................................................................................... 15
2-1 . Telework Arrangements ...... ... ............... ...................................... ............. .......... ..... ..... ...... 15
2-2. Determining Eligibility .................. .... ....... ....... ....... .............. .. ........ .............. ....... ...... ... ... 16
2-3. Training .. . ....... .... . ...... ..... .. .... .. .. .. ..... ...... ... .. .... ... .... .. .. .... ...... .... .. .. .. ...... . ..... . ... ... 17
2-4. Appeals ............. ...... .......................................................................... .... .. .................. ...................17
CHAPTER 3: TERMS AND CONDITIONS OF THE TELEWORK PROGRAM .......... .......................... 18
3-1. Changes to Telework Agreement .. .... ........................ ......................................... ..................... 18
3-2. Residential Telework Environment .......... ......... ......... ........... ..... ................. ............................. 18
3-3. Official Duty Station ..................................... ....................................... ....................:··············· 18
3-4. Time and Attendance, Work and Performance and Overtime ..................................................... 19
3-5. Reimbursable Expenses ... .......................................... ............................................................ 19
3-6. Security, Supplies and Equipment.. ........... ............... .. .................... ...................... ...................20
3-7. Worker's Compensation and other Liabilities ................................... ................................... 21
3-8. Standards of Conduct ...... ............................... ............................................. ........................... 21
                               .                                                                                                     .
3-9. Emergency Situations ........ ................................. .......... ............................................. :............ 21
3-10. Telework and COOP Planning ..................................... :........ ................................................ 22




                                                                        3

                                                                                                                                            Tab G-5
                                                                                                                                         Page 4 of 24
            Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 6 of 25



                            CHAPTER 1: GENERAL INFORMATION

1-1. Purpose
     The purpose of telework is to complete the duties, responsibilities, and other authorized activities
     (such as online training) of an employee's official position from an alternative .worksite, other than
     at the location an employee n~;umally works.:. The availability of telework promotes recruitment
     and retention; hel s_em lo ees mana e commutes and other work/life issues; reduces traffic
     congestion, fuel consumption and vehicle emissions; reduces rea es a e cos s; and ensures ·
     continuity of essential governmental functions in the event of an emergency. This Manual
     prescribes policy and assigns responsibility for telework. It details position and employee
     eligibility determinations for teleworking. It also addresses performance management of the
     teleworker and provides guidance on security considerations for teleworking.

1-2. Applicability and Scope
     This Manual applies to all FEMA employees as defined in Title 5 Section 2105 of the United
     States Code, except those excluded from coverage under Pub. L. No. 111-292, Section 6502,
     and those empl'oyees deemed ineligible by the Agency to participate in the telewor'k
     program.

1-3. Supersession
  ~This Telework policy supersedes FEMA Manual 3000.3, Program Guidance for FEMA
    Telework Program, dated July 31 , 2000.

1-4. Authorities/ References
      A. P.L. 111-292, "Telework Enhancement Act of 201 O," December 9, 2010.
      B. P.L. 106-346, "Making appropriations for the Department of Transportation and related
          agencies for the fiscal year ending September 30, 2001, and for other purposes,"
          Section 359 and accompanying conference report.
      C. P.L. 105-277, "Making omnibus consolidated and emergency appropriations for the fiscal
          year ending September 30, 1999, and for other purposes," Title IV, "Domestic Food
          Programs," Section 630, "Flexiplace Work Telecommuting Programs."
      D. P.L. 104-52, "Making appropriations for the Treasury Department, the United States
          Postal Service, the Executive Office of the President, and certain Independent
          Agencies, for the fiscal year ending September 30, 1996, and for other purposes,"
          Section 620.
      E. U.S. Office of Personnel Management (OPM) Guide to Telework in the Federal
          Government.
      F. U.S. Office of Personnel Management (OPM) Washington, DC, Area Dismissal and
          Closure.Procedures.
      G. U .S. Office of Personnel Management (OPM) Pandemic Information.
      H. FMR Bulletin 2006-83: Guidelines for Alternative Workplace Arrangements, March 17,
          2006.
      I. FMR Bulletin 2007-B1 : Information Technology and Telecommunications Guidelines for
          Federal Telework and Other Alternative Workplace Arrangement Program, March 2, 2007.
      J . Office of Management and Budget Memorandum, "Protection of Sensitive Agency
          Information," June 24, 2006.
      K. OHS Continuity of Operations Programs and Continuity of Government Programs, MD
          9300.1.
      L. Federal Employees' Compensation Act (FECA), 5 U .S .C., Chapter 8 .
      M. The Privacy Act of 1974, 5 U .S.C. § 552a.

                                              4
                                                                                             Tab G-5
                                                                                          Page 5 of 24
              Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 7 of 25



      N. Title 5, Code of Federal Regulations (CFR} 531.605, Detem,ining an Employee's Official
         Worksite.
      O. Office of Management and Budget Memorandum, "lmplen'ienting Telework
         Enhancement Act of 2010 IT Purchasing Requirements".
      P. EEOC Enforcement Guidance, "Reasonable Accommodation and Undue Hardship
         Under the Americans with Disabilities Act," No. 915.002 (October 17, 2002}.
      Q. EEOC Work at Home/felework as a Reasonable Accommodation ,
         http://www.eeoc.gov.facts/telework.html (Oct. 27, 2005).                .
      R. OHS MD 250-05 and OHS MD 250-05-001, "Designation of Essential and Exempt
         Personnel".


1-5. Policy
     A. FEMA promotes telework (also known as flexiplace, telecommuting, or work-from-home) as
         a workplace flexibility for recruiting top talent; retaining current employees; reducing the
       ~ cost of office space, ·absenteeism, and use of workers compensation; and to ensure
         continuity of essential governmental functions in the event of an emergency.

     B. The FEMA telework program embraces the premise that all positions are presumed
        suitable for telework, unless the official duties require, on a daily basis, an employee to be
        physically present at a worksite because the employee's duties cannot be performed
        remotely or from an alternate worksite, or that the employee's duties require the frequent
        and direct handling of sensitive materials inappropriate for telework.
     @)A.II eligible employees will be afforded every opportunity to participate in the telework
        program. Employees in occupations typically deemed ineligible for telework who are
        working on rotations or temporary details that include work that is eligible for telework may
        participate in the telework program. See criteria in Section 2-2, Determining Eligibility, for
        further discussion of eligibility requirements.
     D. Employees participating in the telework program will be provided with the necessary
        government equipment and supplies to adequately perfom, their tasks at an alternate
        worksite as detailed in Section 3-6, Security and Equipment.
     E. Telework may be· executed either 1) on ueguJar and recurring basis, meaning that the ·
        employee teleworks at least one day or more a pay period or 2) on a situational or
        episodic basis, that occurs on an occasional, non-routine circumstance and/or during
        COOP/pandemic health crisis, individual employee medical reasons, or other emergency
        situations.
     F. Telework for more than one day a pay period may be appropriate for attracting potential
        applicants, retaining ~urrent employees, and providing reasonable accommodations for
        employees in accordance with guidance by Office of Equal Rights (OER), as well as for
        accommodating employees housed in Federal buildings undergoing renovation projects
        and for addressing other agency or employee needs.

     G. Unscheduled situational telework is an important component of FEMA's ability to op~rate in
        emergencies. Telework should be incorporated into emergency preparedness operations to
        the broadest extent possible. Unscheduled telework is a way for FEMA and its employees

                                              5
                                                                                           Tab G-5
                                                                                        Page 6 of 24
      Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 8 of 25



   to maintain productivity and help ensure safety of the Federal workforce and the public. For
   example, telework will be considered for situational inclement weather as well a~
   emergency situations th'.at involve nationai"security,· extended emergencies, or:othe,r unique .·
   situations .(See Section 3-9 Emergency Situations).
H. As part of FEMA Continuity of Operatioris Plan (COOP), positions may be designate~ as
   Mission Critical. These designations sho.ul~ be an integral part of the COOP planning and
   emergency occupant plans. As such, each organization should test its preparedness at
   least annually for an all-staff telework emergency by conducting an exercise where all
   eligible employees telework for at least one day (See Section 3-10). Designation as Mission
   Critical means the employee in the position is deemed an Emergency Employee for
   purposes of Para. 1-6.H.

I. Telework will be considered when planning for any building renovation in any agency
   location, especially where workspace sharing (e.g., hoteling) is required.

J. An approved and up-to-date agreement is required for any teleworking arrangement. The
   agreement should outline emergency designations when applicable and allow easy
   implementation for unscheduled telework in emergency or unforeseen situations where
   teleworking may be appropriate.
K. Telework training is required for all new teleworkers and their managers before he/she
   begins a telework arrangement. Employees with telework agreements may also be
   required to undergo periodic re.training.

L. Agencies/staff offices must include an appropriate notice in all eligible vacancy
   announcements when the position is eligible for telework. For example, ''The duties of this
   position can be performed while teleworking" or "This position is eligible for telework anc;i
   other flexible work arrangements."
M. Telework may be considered appropriate as an accommodation for employees who meet
   reasonable accommodation guidelines in alignment with the Office of Equal Rights (OER).
N. If an employee teleworks full time, supervisors must coordinate with Office of Chief
   Component Human Capital Officer (OCCHCO) to ensure the employee is aware of any
   impact to pay or benefits that may result from the arrangement (See Section 3-3, Official
   Duty Station).
0. Employee performance for teleworkers and non-teleworkers will be evaluated using the
   same performance management program and standards that cover workers at traditional
   office/duty locations. This includes providing all employees the same opportunities and
   treatment with regards to work assignments, periodic appraisal of job performance, awards,
   recognition, training and developmental opportunities, promotions, and retention incentives.
P. Teleworking employees are subject to ensuring that records subject to Privacy Act and
   sensitive or classified data are not disclosed to anyone except those who are authorized
   access to such information in order to perform their duties. Individuals may not remove
   classified data from employees' official work sites to alternate worksite locations.
Q. Teleworking employees continue to be bound by OHS and FEMA standards of conduct and
   performance directives and policies while working at the alternate worksite.
                                         6
                                                                                        Tab G-5
                                                                                     Page 7 of 24
               Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 9 of 25




       R. Employees rights provided for in the collective bargaining agreement are not affected by
          participation in the telework program.
         ,.               •   .•    1         ••


       S.· Employees can ·both telework and participate in an Alternate Work·Schedule (AWS).
           However, a program office can restrict the combination of the usage of both programs
           by an employee if it negatively impacts mission accomplishment.


1-6.   Definitions
       A. Alternative Work Schedules {AWS): Work schedules that differ from traditional fixed work
          schedules (e.g., 8 hours per day, 40 hours per week). There are two categories of AWS:
          Flexible Work Schedules (FWS) or Compressed Work Schedules (CWS).
       B. Alternate Worksite/Location (AWL): A location where official duties are performed away
          from the traditional worksite. An alternate worksite may be the employee's residence, a
          satellite office, or another approved location. For an employee covered by a telework
          agreement, the alternate worksite may be the employee's official worksite.
       C. Compressed Work Schedule {CWS): A schedule in which the biweekly 80-hour
          requirement for a full-time employee is fulfilled in less than 10 workdays. For a part-time
          employee, the biweekly requirement of LESS than 80 hours is completed in less than 10
          workdays.
       D. Continuity Facility: Locations other than the primary facility used to carry out essential
                      I

           functions during continuity of operations events. In some cases, an employee's home or
           other virtual office options may be designated as a continuity facility if determined to have
         · an acceptable risk level for the execution of essential functions continue.
       E. Continuity of Operations Plan (COOP): A plan containing procedures designed to ensure
           continuity of essential functions at FEMA under all emergency circumstances. Some of the
           major purposes of a COOP Plan include delineating essential Agency functions,
           specifying the order of succession of Agency leaders and delegations of authority, and
           providing for safekeeping of vital records/databases. Under a COOP, employees with
           and without Telework Agreements may be required to work at an alternate worksite.
       F. Emergency: Includes national and local security situations, extended emergencies, or other
           unique situations when the Agency is closed or access to an employee's official duty station
           or other agency facilities is limited.
       G. Emergency Employees: Employees who are assigned to positions required to sustain a
           facility or function in the event of a localized situation, such as inclement weather,
           interruption of power, or a dismissal or closure of OHS operations or services. These
           employees are expected to work even when OHS applies dismissal or closure
           procedures. The designation of Emergency Employees may vary according to the
           particular nature of an exigency. Emergency Employees may also be designated
           Mission Critical in Agency COOP plans. See Para. 1-5.H. FEMA employees have
           regular and recurring eme_rgency management responsibilities; though not every position
           requires routine deployment to disaster sites, all positions may be subject to recall based
           on mission needs.
       H. Emergency Relocation Group {ERG): Staff assigned responsibility to continue essential

                                                   7
                                                                                              Tab G-5
                                                                                           Page 8 of 24
           Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 10 of 25



        functions from an alternate site in the event that their primary operating facilities are
        threatened or have been incapacitated by an incident.                   .
  1;:   Executive Level Ma'nagers: Associate' Administrators, Regional Ad"1inistratois, Assistant
        Administrators, and Program Directors and other Office Chiefs.
  J.    FEMA Telework Managing Officer: The senior FEMA employee who serves as the Agency's
        point of contact to provide overall strategic direction on telework issues.
  K.    FEMA Telework Program Manager: The Program Manager serves as the Agency point of
        contact (POC) for Program Office/Regional T elework Coordinators, for senior managers,
        and for external organizations (e.g., the U.S. Office of Personnel Management, the General
        Services Administration, and the Department of Homeland Security). He/she provides
        leadership, guidance and interpretation, data analysis, training, and evaluation of the
        Agency's telework program and policy.
  L.    Flexible Work Schedule (FWS): A schedule in which an employee selects arrival and
        departure times that are outside business hours of, the FEMA activity to which assigned
        but within the flexible time band, and includes 8 hours of duty and a 30-minute lunch
        period each day.
  M. Mission Essential Functions (MEFs): The limited set of department and agency level
    government functions that must be continued throughout, or resumed rapidly after, ·a
    disruption of normal activities.
  N. Primary Mission Essential Functions {PMEFs}: Those department and agency Mission
    Essential Functions, validated by the NCC, which must be performed in order to support the
    performance of MEFs before, during, and in the aftermath of an emergency. PMEFs need to
    be continuous or resur11ed within 12 hours after an event and maintained for up to 30 days
    or until normal operations can be resumed.
  0. Official Discipline (Formal): An action pertaining to the reprimand, suspension, or removal
        of an employee which is documented and is present in an employee's electronic Official
        Personnel File (eOPF).
  P. Official Duty Station: The official worksite is the location of an employee's position of
     record where the employee regularly performs his/her duties. Certain location-based pay
     entitlements (such as locality payments, special rate supplements, and non-foreign area
     cost-of-living allowances) are based on the location of the employee's official worksite
     associated with the employee's position of record (See Section 3-3, Official Duty Station).
     If the employee's work involves recurring travel or the employee's work location varies on
     a recurring basis (sometimes referred to as "mobile work"), the official worksite is the
     location where the work activities of the employee's position of record are based, as
     determined by the employing agency, subject to the requirement that the official worksite
     must be in a locality pay area in which the employee regularly performs work. Examples
     of mobile work include site audits, site inspections, investigations, property management,
     and work performed while commuting, traveling between worksites, or on Temporary Duty
     (TOY).
dJJ..   Official Home of Record: The employee's residential address that is officially listed in the
~       employee's Official Personnel Folder (OPF).
                                              8
                                                                                             Tab G-5
                                                                                          Page 9 of 24
       Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 11 of 25



 R. Personal Identifiable Information (PII): Any information about an individual maintained in
    an agency system of records, including, but not limited to, financial transactions, medical
    history, 'crim)nal histo.ry, employment hfstory, or,'any'.other information which can be· ..
    retrieved using a personal identifier, such as name, Social Security Number, date and
    place of birth, mother's maiden name, biometric records, and any other personal
    information which is linked or linkable to an individual.

 S. Portable Work: Work normally performed at an employee's official worksite that can be
    performed "Yith equal effectiveness at an Alternative Work Location with respect to quality,
    quantity, timeliness, efficiency, customer service, and other aspects of the Agency's
    mission accomplishment. This work is part of the employee's regular assignments and
    does not involve a change in duties or in the way assignments are performed.
 0. Program Office/Regional Telework Coordinators: FEMA employees who, as part of their
    official duties, serve as points of contact for providing guidance to employees and
    managers in their respective organizations, collect telework data for reports, and oversee
    implementation of the Agency's Telework Program in their organizations. In addition,
    they will ensure compliance of the T elework Program with appropriate DHS directives,
    FEMA policies, processes, and procedures, and to identify and implement Telework
    improvements or corrective actions. They work collaboratively with the Agency's
    T elework Coordinator.

@) Re-certification of Telework Agreements: Annual review of an employee's Telework
    Agreement by the employee's supervisor to determine the employee's current eligibility for
    participating in the Telework Program. The employee's participation in the Telework
    Program may be amended or disapproved (terminated); otherwise agreements remain in
    force. Supervisors must document any amendment in writing by completing a new
    FEMA Form 123-9-0-1, Telework Application and Agreement with the employee.

 Q. Regular Telework (Core): Work that is performed on an established work schedule at an
    approved AWL on a regular, recurring, and ongoing basis. Telework arrangements may be
    determined by the Supervisor to be full-time or part-time based on eligible telework duties
    and portable work needs (full-time arrangements must consider Section 3-3, Official Duty
    Station). Employees with Regular Telework agreements m.ay also apply for Situational
    Telework in order to work on specific projects and/or in response to an emergency.
 R. Situational Telework (Episodic): Telework that occurs on an occasional, non-routine basis
    and/or during COOP/pandemic health crisis or other emergency situations. Supervisors
    have discretion to establish timeframes for Situational Telework (Episodic) based on
    work-related factors such as work priority, deadlines, etc. When making an approval for a
    situational telework agreement for a medical reason, special project, or accommodation
    request, the agreement must be reviewed and reapproved every 30 days. Telework
    arrangements may be determined by the Supervisor to be full-time or part-time based ~m
    eligible telework duties and portable work needs (full-time arrangements must consider
    Section 3-3, Official Duty Station). The definition of situational telework includes
    "unscheduled telework" as defined separately. Situational telework may be used:

                                          9
                                                                                          Tab G-5
                                                                                     Page 10 of 24
              Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 12 of 25




         1. To allow an employee to perform work on a specific organizational project or a
           · discrete portion of a project;
          '         •    •                                                      •             I

         2. To permit an employee.to perform work at an AVVL during inclement weather; .
         3. To allow an employee to perform work when his/her official worksite is not accessible
            (e.g., building damage/emergency, or because of traffic disruption due to street closures,
            conventions, demonstrations, etc.);
         4. To enable an employee to perform work at an AWL during an agency closure or early
            dismissal (see Section 3-9, Emergency Situations for further detail); or
         5. For an employee who is recovering from illness ·or an injury and is temporarily unable to
            physically report to the traditional office, as supported by documentation from the
            employee's physician.

      S. Telework: A flexible work arrangement under which employees perform the duties and
         responsibilities of their positions from an approved worksite other than the location from
         which the employee would otherwise work.
      T. Telework Application and Agreement: A written agreement of the terms and conditions of
         the telework arrangement that is completed and signed by the p.articipating employee and
         the supervisor or designee(s).

      U. Telework-Ready Employee: An employee who meets the eligibility criteria of the
         Tefework Program, has completed the required training, has the appropriate space and
         equipment and work assignments need~d to work at a location other than the official
         worksite, and has an approved Telework Agreement.
      V. Tour of Duty: The hours of a day (a daily tour of duty) and the days of an administrative
         workweek (a weekly tour of duty) that constitute an employee's regularly scheduled
         administrative workweek.

      W. Traditional Worksite: The location (i.e., workplace) where an employee would usually
         report for work absent a telework agreement.
      X. Unscheduled Telework: A term applied in the context of OPM's Washington, DC, Area
         Dismissal and Closure Procedures, in reference to telework that occurs on day(s) that a
         telework approved employee was not scheduled in advance to telework. This is
         considered a type of situational telework and applies to all FEMA locations.

      Y. Workspace Sharing (Hoteling): An arrangement involving two or more employees
         sharing one office/cubicle by coordinating the days each employee is on-site at the
         traditional worksite; or a shared use of non-dedicated workstations by employees (who
         telework the majority of their time) when they are on-site at the traditional worksite.

1-7   Responsibilities

      A. Chief Component Human Capital Officer (CCHCO) is responsible for:
          1. Designating an Agency Telework Managing Officer to administer and oversee the
             telework program for FEMA; and
         ~ Developing Agency specific guidelines on telework necessary to implement OHS policy.
                                               10
                                                                                               Tab G-5
                                                                                          Page 11 of 24
        Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 13 of 25



 B. Executive-Level Managers are responsible for:
     1. Actively promoting telework within their respective organizations, consistent with
        accomplishing their assigned missions, making every efforno overcome artificial
        barriers to program implementation and.integrating telework into continuity of operations
        (COOP) activities;
        Serving as the final deciding authority regarding whether an employee will be allowed to
        telework if a supervisor's disapproval is appealed by an employee; and
        Determining which employees are Emergency Employees, in coordination with the
        FEMA Telework Program Manager.

 C. Office of Equal Rights (OER) is responsible for:
     1. Providing technical resource information on reasonable accommodation; and
     2. Advising on usage of telework as ari accommodation.

 D. Chief Information Officer in coordination with Chief Acquisition Officer is responsible for:
     1. Procuring allowable Information Technology products and services, to include remote
        access servers, client devices, and internal resources accessible through remote
        access;
     2. Deploying and modernizing IT systems and infrastructure to support agency
        telework requirements (as applicable to Section 3-6, Security and Equipment);
        and
     3. Ensuring compliance of devices and infrastructure with federal security and privacy
        requirements.

 E. FEMA Telework Managing Officer is responsible for:
     1. Developing and evaluating program structure and resources;
     2. Providing overall strategic program direction; and
     3. Leveraging support for the telework program throughout the agency by collaborating
        with senior agency officials.

 F. FEMA Telework Program Manager is responsible for:
     1. Providing overall direction on the implementation of the FEMA telework program in
        accordance with law, this Instruction, and other applicable OHS policies; and program
        implementation, and operation of the telework program in accordance with law, this
        Instruction, and other applicable OHS policies;
     2. Ensuring oversight for the Agency Telework program, monitoring, evaluating and
        providing guidance and training to all Telework Coordinators;
     3. Actively promoting telework within the Agency, consistent with accomplishing assigned
        missions, and making every effort to overcome artificial barriers to program
        implementation through education and training for leadership and supervisors on
        telework benefits, performa·nce management in a telework environment, and the
        value of integrating telework into COOP activities; and
     4. Tracking employee participation and providing usage data at the end of each calendar
        year for submission to the OHS Chief Human Capital Officer or the U.S. Office of
        Personnel Management (OPM) for Annual Telework Reporting. Additionally a copy will
        be provided to the FEMA Labor Management Partnership Co~mcil.

· G. T elework Coordinators are responsible for:
       1. Reviewing all submitted T elework forms, agreements, and documents received for
          completeness and compliance;
                                         11

                                                                                         Tab G-5
                                                                                    Page 12 of 24
      Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 14 of 25



    2. Interpreting Telework policy application to regional, directorate, or division level;
    3. Maintaining accurate records of program participation at regional, directorate, or division
       level;·                      ·                    ··                       ·
    4. Working with the Telework Program Manager to complete arid submit regional,
       directorate, or division program reporting requirements; and
    5. Ensuring employees are fully trained on telework procedures including IT and data
       security and safety requirements.

H. The FEMA Privacy Office is responsible for providing policy guidance and training for
  employees and managers to ensure that the use of AWL includes proper handling of
  information protected by the Privacy Act;

I. The FEMA Office of the Chief Security Officer is responsible for providing policy guidance
   and training for employees and managers to ensure that the use of AWL does not risk the
   improper disclosure of sensitive but unclassified (For Official Use Only (FOUO)), or
   classified information;

J. FEMA Supervisors are responsible for:
   1. Ensuring there is adequate coverage during public·business hours to enable operations
       to continue to be carried out in an efficient and economical manner and that
       partjcjpatmg and nonparticipating employees are treated equjtaQ!y;
   2. Making the determination regarding whether requesting employees are eligible for
       telework;
   3. Determining whether employees' duties include sufficient portable work to permit
       regular telework for a given number of days per pay period;
   ©   In collaboration with OCCHCO, ensure that, as appropriate, position descriotions
       are updated to reflect wbich positions are-A          ·            -            e
       reasons for such determinations;
   5. Approving or disapproving requests for telework (When making an approval for a
       situational telework agreement for a medical reason, special project, or accommodation
       request, the agreement must be reviewed and reapproved every 30 days. A request for
       approval for an employee to telework outside of their normal commlJ!ing area or in,
       another geographical area should be handled as a request for change of duty location
       and not a telework request.);
   6. Justifying, in writing, the basis for the disapproval or termination oftelework in the
       comments portion of the telework request; and communicating clearly to their
       employees the reasons for the disapproval of employees' telework requests;
   7. Monitoring and reviewing all telework arrangements annually to make· sure mission
       requirements are being met;
   8. Monitoring employee performance and terminating telework arrangements if an
       employee's performance does not meet or exceed the "proficient," or "achieved
       expectations" standard, or if the t~leworking arrangement fails to meet organizational
       needs;
   9. Ensuring proper accountability of government equipment assigned to teleworkers;
   1O. In the event of lost or stolen equipment, conducting an inquiry into the facts and
       circumstances, and reporting findings in accordance with FEMA's Personal Property
       Manual 119-7-1; specifically FEMA Form 119-7-1-1, Report of Survey;
   11. Ensuring that employees comply with laws, policies, and directives to prevent the
       unauthorizec;I disclosure of information that is confidential, sensitive, classified, or
       PII;
                                        12
                                                                                        Tab G-5
                                                                                   Page 13 of 24
          Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 15 of 25




       12. Contacting the Office of Equal Rights for additional guidance before approving an
           episodic and situational or regular and recurring telework agreement in cases where
           an employee requests telework as an accommodation for disability; and
       13. Engaging and involving Agency Labor Representatives, where applicable, in
           determining the types of positions and tasks eligible for telework. Engaging and
           involving Equal Rights representatives where exclusive representation is not
           applicable in determining the types of positions and tasks eligible for telework.

  K. FEMA Employees are responsible for:
      1. Completing and signing a telework agreement detailing the location and requirements
          of the alternate worksite. (If requesting telework at home, designate one area in the
          home as the official work station for purposes of telework on the Telework Agreement
          (e.g., First Floor Office) and complete the attached self-certification safety checklist);
      2. Maintaining a level of performance that is at the proficient or "achieved expectations"
          level or higher;
      3. Protecting all government-provided equipment and software from loss, theft, or damage
          (includjng environmental damage);
      4. Ensuring the security of all official, sensitive, and, in particular, for official use only
          (FOUO) data, and strictly adhering to Agency information and electronic security
          policies;
      5. Agreeing to protect government records from unauthorized disclosure or damage and to
          comply with the requirements of all information security laws, rules, and regulations,
          including the Privacy Act of 1974;
      6. Immediately notifying his or her supervisor and all appropriate Agency officials,
          including the Privacy Officer, when a loss, theft, or compromise of personal information
          or government equipment occurs;
      7. Working at the traditional worksite on telework days if necessitated by ·work
          requirements, or as directed;
      8. Updating his or her application for Transit Subsidy benefits within 10
          working days of the approval of a regular telework agreement;
      9. Ensuring the designat~d area in his or her home complies with safety requirements for
          work-at-home telework;
      10. Notifying their supervisor immediately of any accident or injury at the alternate worksite
          and completing the required documentation;
      11. Notifying their supervisor if equipment failure or other technical reasons affect their
          ability to telework efficiently;
      12. Forwarding office telephones to the agency Issued equipment; (this requirement will be
          dependent upon the phone system at the employee's traditional worksite, as all systems
          do not have the call forwarding feature);
      13.Adhering to the established work schedule and properly accounting for and reporting
          actual hours worked; and
      14.Adhering to the same workday requirements when performing work at the AWL as
          they would be if they were performing work at the official duty station.

1-8. Reporting Requirement
       OCCHCO will collect the appropriate information and report to OHS Chief Human Capital
       Officer and OPM as directed.                                   ~


1-9. Forms Prescribed
  A.      FEMA Fc;>rm 123-9-0-1, Telework Application and Ag reement Form
                                         13
                                                                                        Tab G-5
                                                                                   Page 14 of 24
        Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 16 of 25



  B.     FEMA Form 123-9-0-2, Employee Self-Certification Safety and Health Checklist

1-10. Questions            .             .      .   .   .     .  .         .    .  .   .
       Questions concerning Telework should be addressed to the Office of Chief Component
       Human Capital Officer at {202) 646-3962.




                                        14
                                                                                   Tab G-5
                                                                              Page 15 of 24
              Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 17 of 25




                                     CHAPTER2:PROCEDURES

. 2-1:. Telework Arrangements
         A. While participation in telework is not an employee entitlement, FEMA assume·s that alt'
             positions are eligible for telework unless the supervisor can document otherwise that official
             duties are nol suitable for work ·in a remote or alternate worksite. An employee may
             participate in the program if the employee meets eligibility requirements as outlined in Section
             2-2, Determining Eligibility.
         B. A complete telework documentation package must be submitted to the Telework
              Coordinator prior to the participation of an employee in the telework program including:
               1. A completed and signed FEMA Telework Program Applic~tion and Agreement
                    Form, which has been prepared in accordance with this policy and attests to the validity
                    of eligibility and program participation. This is required to document any form of telework
                    arrang~ment and prior to the beginning of telework. Telework plan should be attached;
               2. The FEMA Telework Health and Safety Checklist must be completed and signed;
               3. Documentation of completed telework training program as described in Section 2-3,
                   Training; and
     . . . 4 . Completion of any documentation related to applicable telework equipment.
        IC\ A telework arrangement does not alter the terms and conditions of the appointment as
       V specified on the employee's Notification of Personnel Action , SF-50. However, an
              employee's official duty station may change if he or she does not regularly commute into
              the agency office (See Section 3-3, Official Duty Station). The telework arrangement must not
              affect other condit1o"ns of employment (e.g., hours of work) unless otherwise specified in the
              telework agreement. Employees may be approved both to telework and to work an alternative
              work schedule.
          D. The telework arrangement may normally be terminated in writing by either management or
              by the employee with reasonable advance notice, generally fourteen calendar days, but not
              less than seven calendar days. Reasons for termination of an arrangement may be a
              decline in performance or productivity, or if the arrangement no longer benefits the
              organization's needs. Program Offices may establish specific termination provisions, as they
              deem necessary, for their operations and mission needs. When an arrangement is
              terminated by management, the supervisor must provide the employee with a brief, written
              explanation as to why.
          E. The telework agreement shall be for the performance of official duties or related activities
              (professional development, training) and shall not be treated as an opportunity to conduct
              personal business.
          F. Teleworkers are responsible for ensuring appropriate arrangements for the care of
              dependents at home if the home is their official telework duty location. That is, employees may
              not use telework to personally care for a dependent. However, this does not preclude a
              teleworker from having a caregiver working in the home providing care to the
              dependent(s) while he/she teleworks.
          G. Management reserves the right, normally with one day notice, to require employees to
              return to the official duty location on scheduled telework days, based on operational
              requirements. Exceptions for a lesser notification may be appropriate in certain unforeseen
              situations.
           H. Approved telework agreements should be coordinated with the Agency Transit Subsidy
               Manager. Notify the Agency Transit Subsidy Manager of the number of days the employee
               will telework so the transit subsidy coordinator can determine if the employee's subsidy
               should be reduced appropriately.

                                                 15
                                                                                                  Tab G-5
                                                                                             Page 16 of 24
            Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 18 of 25



       I. Employees who telework must be available to their coworkers, supervisor, and customers
           in the same manner as if they were in their duty location. For example, phone calls and
           emails must be answered in the same timeframe as if tht3 errlployee were working in their
         · dufy location. This means that phones may·normally be forwarded to agen·cy issued
           equipment. It may also mean that the employee should provide a secondary phone number
           to be reached at the telework site if possible. Specific communication expectations shall be
           addressed in the telework agreement, if necessary.
       J. During emergency situations, such as closures of the employee's official duty station, or
           during heightened periods of disaster work activity,, the agency may require employees
           with telework agreements to telework on short notice. See Paragraph 3-9.

2-2. Determining Eligibility
      A. Positions eligible for telework are those involving tasks (may be one or more) ~nd work
         activities that are portable, do not depend on the em'ployee being at the official duty
         location worksite, are measureable, and are conducive to supervisory oversight at the
         alternate worksite. Job series and title do not determine eligibility as supervisors and
         managers are required to encourage all eligible employees the opportunity to Telework.
      B. Tasks and work activities generally suited for telework include, but are not limited to:
         reading, reviewing, editing, scheduling, planning, writing, and policy development; research;
         analysis (e.g., investigating, program analysis, policy analysis, and financial analysis);
         report writing; telephone-intensive tasks (excluding receptionist duties); computer-oriented
         tasks (e.g., required or developmental training, programming, data entry, word processing,
         web page design) and data processing. Tasks and work activities not generally suited for
         telework include, but are not limited to positions that: involve daily handling of classified
         materials; require the use of specialized equipment; require daily contact with other people;
         or where a daily physical presence is required per the official duties of the position. FEMA
         positions that are not typically suited for core telework include: inspectors, fire fighters,
         warehouse staff, and similar positions. However, these positions may still be suitable for
         Situational Telework on a case-by-case basis. The premise is that positions are eligible for
         telework and supervisors must document exceptions.

      C. An employee suitable for telework is one who has demonstrated personal characteristics
         that are well suited to telework, as determined by the supervisor, including as a minimum:
         1. Demonstrated dependability and the ability to handle responsibility;
         2. A proven record of high personal motivation, independence, dependability, good time
             management skills, ability to prioritize work effectively, and ability to work without
             close supervision;
         3. The ability to prioritize work effectively and utilize good time management skills;
         4. A proven, or on target for, a minimum current performance rating of at least
            "proficient," or "achieved expectations" in all performance criteria as designated by
            the FEMA performance management programs;                              ·
         5. The employee must not be on leave restriction; and,
         6. No adverse personnel actions within any of the following categories:
              A. A Letter of Reprimand, a suspension without pay, or removal, imposed for
                 absence without leave for more than 5 days in a calendar year or for violations of
                 Subpart G of the Standards of Ethical Conduct of Employees of the Executive
                 Branch for viewing, downloading, or exchanging pornography, including child
                 pornography, on a Federal Government computer or while performing official
                 Federal Government duties), to the extent that such action remains in the
                 employee's OPF, precludes approval of telework.
                                             16
                                                                                           Tab G-5
                                                                                      Page 17 of 24
            Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 19 of 25




                B. Imposition of any other disciplinary or adverse action not included in A., above,
                   within the previous six months precludes approval of telework.
                C. lmposition.-of any other disciplinary or adverse· action not included in A. or B.,
                   above·, regardless of age of the action, may preclude approval of telework, in
                   the discretion of the supervisor.
                D. An employee may not be approved for telework for one year from the date of
                   commencement of a performance improvement plan (PIP).

2-3. Training
       A. The employee must complete the telework awareness training prior to signing an initial
           telework agreement and prior to starting to telework. Training is available at:
           http://www.telework.gov/tools and resources/training/employees/index.aspx
       B. Supervisors must complete telework awareness training in order to approve a telework
           arrangement. Training is available at:
         . http://www.telework.gov/toolsandresources/training/managers/index.aspx

2-4. Appeals
          An employee denied a request to telework may appeal to the appropriate Executive
          Level Manager. The appeals process must ensure that the employee and management
          have a fair and equitable opportunity to be heard. Appeal decisions are binding for no
          more than six months unless circumstances change or are agreed upon by both parties
          involved in the appeal. It is FEMA policy that whenever possible, individuals be allowed to
          telework, so the burden in an appeal on why the agency would not allow telework is on the
         'syperyjsor, not on the employee. With respect to employees covered by a collective       ...
         bargaining agreement, appeals will be governed by the negotjated grievance procedu@.
         The Telework Coordinator will notify the employee of the appeal decision.




                                               17
                                                                                              Tab G-5
                                                                                         Page 18 of 24
         Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 20 of 25




           CHAPTER 3: TERMS AND CONDITIONS OF THE TELEWORK PROGRAM

3-1. Changes to·Telework Agreement
      An employee who teleworks may be required to come into the office on their telew6rk
      day when management makes a determination their presence is required . At least a
      one-day notice should be given to the employee, however unforeseen circumstances
      may require less notice. A teleworker who must report to the official duty station
      should do so in a reasonable amount of time. Items to take into consideration are
      traveling distance, mode of transportation, etc. Teleworkers and management should
      discuss these items. In some cases, there may not be sufficient time for the teleworker to
      report to the official duty station. Teleworkers who wish to change .their scheduled
      telework day permanently should complete another agreement and obtain the proper
      approvals. Intermittent changes in a telework agreement do not require a change in the
      agreemenJ; however teleworkers should make the request at least one day in
      advance.

3-2. Residential Telework Environment
      A It is the responsibility of the employee to ensure that all the requirements to do official
          work at their residence are met in an environment that allows the tasks to be
          performed safely (See attached FEMA Form 123-9-0-2, Employee Self-Certification
          Safety and Health Checklist).
      B. The employee must designate an area in the home as their official work area. The
          area designated must be documented on the telework agreement. The employee
          should check with their community associations, if one exists, to ensure there is not a
          restriction on working from home.
      C. Each teleworker must understand that telework is not a substitute for dependent
          care. A caregiver, however, may be present in the home to take care of a dependent
          (e.g., infant, non-school age child and/or an elder) while the teleworker is performing
          their official duties. Children who require no supervision may be present at the alternate
        . worksite. Management may request documentation from the teleworker to
          substantiate a caregiver is providing on-site or off-site care during the teleworker's
          scheduled work.
      D. The Government is not responsible for any operating costs in the Residential
          Telework Environment that are associated with the employee's use of his or her
          personal residence as an alternate worksite. This includes home maintenance,
          insurance, or utilities.
      E. The employee agrees to permit access to their home by agency representatives .
          when necessary to ensure proper maintenance of agency-owned
          equipment. Teleworkers should be given at least one day's advance notice of any
          such visit. Visits should only be done during regular working hours.

3-3. Official Duty Station
       A. All pay, leave, and travel entitlements must be based on the employee's official
          duty station. The employee's official duty station for such purposes as special
          salary rates, locality pay adjustments, and travel is the city or town, county, and
          state in which the employee normally performs their official duties. Supervisors must
          consult with OCCHCO if there are any changes that warrant a change in the official
          duty station.
       B. An employee's official duty station must be documented.on the employee's Notification
          of Personnel Action (Standard Form 50 or equivalent). (See "Duty Station" blocks
                                          18
                                                                                          Tab G-5
                                                                                     Page 19 of 24
          Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 21 of 25




            38 and 39 of the Standard Form 50 showing the city/county and state in which the
            official worksite is located.)
       C. An employee's official duty·station would not change as long as the employee
         . ·regularly commutes into the agency office at least lwice each biweekly pay period on a
            regular and recurring basis.
       D. If the employee does not regularly commute into the agency office at least twice
            each biweekly pay period, the official duty station must be changed to the alternate
            worksite. The official duty station would not generally be changed for employees who
            telework for medical reasons and/or in emergency situations {i.e. COOP, agency
            closures, urgent deadlines, etc.) as these types of telework arrangements are not
            intended as permanent, but on a temporary basis not to exceed six months.
       E. When an employee's official worksite/duty station is reassigned from the traditional
            worksite to the alternate worksite, the affected employee and his/her supervisor should
            discuss the implications of the reassignment, to include:
                 1. Certain location-based pay entitlements {e.g., locality pay, special
                     rate supplements, and non-foreign cost of living allowances, etc.) are
                     based on the location of the employee's official worksite/duty station.
                2. Reimbursement for official business travel is based on the location of the
                     employee's official worksite/duty station. For example, when an employee
                     whose alternate worksite is outside the commuting area of the traditional
                     worksite is required to travel to the traditional worksite, the lqcation of the
                     employee's official worksite/duty station will determine whether the employee
                     or the Component pays for the required travel.
                 3. Generally, the official worksite/duty station is used to identify the competitive
                     area during reduction-in-force determinations.

3-4. Time and Attendance, Work and Performance, and Overtime                              .
       A. Time spent in a telework status must be accounted for and reported in the same
          manner as if the employee reported for duty at the official duty station. The
          employee is required to satisfactorily complete all assigned work, consistent with the
          approach adopted for all other employees in the work group, and according to
          standards and guidelines in the employee's performance plan.

       B. The employee agrees to follow their normal mission area/agency/staff office
          procedures regarding the requesting and approval of overtime, credit hours, and
          leave that are worked while in a telework status.

       C. All approved telework hours are to be reported in the WebTA Time Attendance
           and System. Employees should code use WebTA transaction code 01- Telework
         . Home <=2 days if equal to or less than two days per work week and transaction
           code 01-Telework Home >2 days for three or more days per work week.
                                                               '

3-5. Reimbursable Expenses
      The FEMA Office of the Chief Financial Officer will set policy for determining any
      applicable reimbursable expenses for eligible telework employees.




                                          19
                                                                                            Tab G-5
                                                                                       Page 20 of 24
        Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 22 of 25




3-6. Security, Supplies, and Equipment
      A. Classified documents (hard copy or electronic) and/or equipment (e.g., diskettes, .
         computers, laptops, removable hard drives,· and ·other media used for processing·
         classified information) must not be taken to an employee's alternate worksite. For
         core telework, FOUO Information may be accessed using employee-owned
         equipment but may only be saved on government-issued equipment. .

      B. All teleworkers are responsible for the security of all official data, and the protection
         of government-issued equipment/property while carrying out the mission of
         FEMA. Government-issued equipment must only be used for official duties and
         only by the teleworker. A FEMA approved remote access solution must be usep
         (such as a virtual private network or Citrix solution). Authorization to telework is
         contingent upon the availability of equipment and connectivity at the alternate
         worksite sufficient to permit the employee reliable and secure access to email, .
         telephone, and any other systems necessary to p~rform the duties of his or her
         position efficiently and without any detriment to mission accomplishment. The
         employee is responsible for the installation, repair, and maintenance of their own
         personal equipment in coordination with CIO guidance.

      C. If needed, the Agency will provide necessary office supplies (paper, pens,
         compact disc , etc.). Employees should obtain these items from the official duty
         station supply room or through the regular procedure at their official duty station.
         The Agency will not reimburse employees for any supplies purchased
         independently, nor will the Agency provide office furniture except as a reasonable
         accommodation.

     D. The agency is responsible for obtaining software licenses that are necessary to give
        the teleworker access on their personal equipment to perform their official duties.
        When the telework arrangement ends, the teleworker is responsible for removing
        and returning all government-owned software to the agency Software Manager or
        agency Chief Information Officer. The responsibilities for configuration
        management, patch and antivirus management, and other administrative
        requirements must be defined in this agreement to include the expectations of the
        teleworker in these matters. The agency is responsible for the maintenance of all
        Government-issued equipment. The teleworker may be required to bring such
        equipment into the office for maintenance. The employee must return all
        Government-issued equipment and material to the agency at the conclusion of the
        telework arrangement or at the agency's request.
     E. FOUO Information must be transported from the official duty station to the
        alternate worksite in a secure container (e.g., briefcase with lock). Sensitive But
        Unclassified Information, including SSI, Privacy Act, and "For Official Use Only"
        data and non-sensitive, unclassified data must be stored in a secure file cabinet at
        the alternate worksite. When such information is displayed on a computer screen, it
        must not be visible to others. Computer privacy screens which block computer
        screen visibility to others must be used when SSI is displayed on a computer
        l'JlOnitor at an alternate worksite. Neither family members nor other individuals
        are authorized to handle and/or view any government Sensitive But Unclassified
        Information, including SSI, Privacy Act, and "For Official Use Only" data.


                                         20
                                                                                           Tab G-5
                                                                                      Page 21 of 24
           Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 23 of 25




3-7.   Worker's Compensation and Other Liabilities
       Employees ~re covered by the Federal Employees Compensation Ac~ at the aJtem,ate
       worksite as long.as the injury occurred while perforrping.their official duties and in \he
       designated work area identified on the telework agreement. If an injury occurs, the
       employee must notify the supervisor immediately, provide details of the accident or
       injury, and complete Department of Labor Form CA-1 , Federal Employee's Notice of
       Traumatic Injury and Claim for Continuation of Pay/Compensation. The government is not
       liable for damages to the employee's personal or real property while the employee is
       teleworking, except to the extent the government is held liable under the Federal Tort
       Claims Act or the Military and Civilian Employees Claims Act.

3-8.   Standards of Conduct
       The employee acknowledges that he/she continues to be bound by the Standards of
       Ethical Conduct for Employees of the Executive Branch while teleworking and using
       government-issued equipment.
3-9.   Emergency Telework.
       A.. Supervisors and managers shall classify their employees as emergency and non-
          emergency employees promptly and appropriately, and shall maximize telework
          readiness among their employees in a manner consistent with this policy.
       8 . OPM Announcements. Employees shall monitor, read and comply with OPM
           anr:iouncements unless otherwise directed by the Agency or their supervisors. To
           the extent that OPM announcements conflict with FEMA and supervisory guidance,
       . employees must follow FEMA and supervisory guidance.                  ·
       C. Wh~n OPM announces that Federal agencies in the Washington, DC, area are
          open and that employees have the options of unscheduled leave or unscheduled
          telework, the following procedures apply:
          1. Emergency Employees must report for duty as directed unless they are telework
             ready and permitted to telework by their supervisors.
          2. Non-Emergency Employees shall notify their supervisors in advance if they
             intend to take unscheduled leave.
          3. Non-Emergency Telework Ready Employees. The Agency may direct non-
             emergency, telework ready employees to perform unscheduled telework. If not
             directed to telework, they must report to work, take unscheduled leave or request
             their supervisor's permission to telework.
       D. When OPM announces that Federal agencies in the Washington, DC, area are
          closed, or when FEMA closes an employee's official duty station, non-emergency
          employees (including employees on pre-approved paid leave) will be granted
          excused absence (administrative leave) for the number of hours they were
          scheduled to work unless they are (?OVered by one of the following categories:
          1. Emergency Employees must report for duty as directed unless they are telework
             ready and permitted to telework by their ~upervisors.
          2. Non-Emergency,Telework Ready Employees who are already scheduled to
             telework or who are directed to perform unscheduled telework must telework the
             entire work day. If directed to telework, such employees may request the use of
             (1) earned annual leave, compensatory time off, credit hours, or sick teave, as
                                         21
                                                                                          Tab G-5
                                                                                     Page 22 of 24
             Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 24 of 25




               appropriate; (2) leave without pay; (3) their flexible work schedule day off or
               revision of their work hours under flexible work schedules. On a case-by-case
               basis, FEMA supervisors may excuse a telework ready employee from duty as
             . outlined in 1J 3-9 F.                                                  ·
           4. The status of employees on Leave Without Pay, official travel, or an alternate
              work schedule day off is not affected by any such announcement.
      E. COOP Activation. The Agency may require any employee to telework in accordance
           with an activated COOP plan.

      F. Excusal. Supervisors may excuse telework ready employees from work and grant
         annual or administrative leave with pay, as appropriate, when an emergency
         adversely affects the telework site (e.g., disruption of electricity, loss of heat, loss of
         connectivity, etc.), or if the teleworker faces a personal hardship that prevents him or
         her from teleworking effectively. Dependent care needs do not ordinarily entitle a
         teleworker to administrative leave; annual leave will be granted as appropriate.

3-10. Telework and COOP Planning. All organizations must incorporate telework into their
      continuity plans and procedures by:

      A. Assessing the organization's essential functions to identify which functions the
           organization can conduct via telework, including evaluating the use of tetework for
           supporting extended continuity operations and use by non-emergency response
           group (ERG) personnel;
      B.   Establishing and maintaining plans and procedures to use telework as a primary or
           backup continuity strategy for those essential functions and supporting tasks that are
           telework authorized, based upon the assessment;
      C.   Assessing the capability of situational telework agreements for both ERG and non-
           ERG personnel, to ensure that employees may be authorized to telework during a
           continuity even.t;
      D.   Establishing situational telework agreements for all employees to detem1ine their
           eligibility to telework during a continuity activation;
      E.   Ensuring that each eligible employee is authorized to telework during a continuity
           activation by successfully completing the required telework training program (as
           described in Section 2-3, Training) and completing necessary documentation (as
           described in Section 2-1, Telework Arrangements, Part B); and
      F.   Coordinating with FEMA's designated Telework Managing Officer when developing
           and integrating the organization's continuity plan.




                                          22                                                  Tab G-5
                                                                                         Page 23 of 24
         Case 1:18-cv-01580-RCL Document 29-7 Filed 09/09/20 Page 25 of 25

                                                                      u.s. Department or Homeland Seearity
                                                                          Washington, OC 20472




                                                                        FEMA

Submission of Formal Complaint of Dlsutmlnatlon



                                            acknowledge that I have hand- delivered my sfgned
formal complaint of dlscrimfnatfon to the Office of Equal Rights. My formal complaint was date-
stamped and a copy of the complaint was given to me for my records.




                                      Signature of Complainant



                                      Date Formal Complafnt Submitted




   '.




                                                                                               Tab G-5
                                                                                          Page 24 of 24
